Citation Nr: 0215465
Decision Date: 09/09/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-04 197	)	DATE SEP 09, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to October 24, 1997, for a grant of service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

 INTRODUCTION

The veteran served on active duty from September 1972 to November 1974.

This appeal arises from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana, which granted service connection for paranoid schizophrenia, effective October 24, 1997.  

In a rating decision of February 12, 2002, the regional office adjudicated the veteran incompetent.  The veterans representative submitted a statement dated June 3, 2002, in which disagreement was expressed with that determination.  This matter was also addressed at the hearing held in Washington, D.C. on that date.  It does not appear that the transcript of the hearing or the written statement may be accepted as a notice of disagreement because neither was submitted to the originating agency. 

At the hearing, the undersigned stated that the appeal included the issue of an earlier effective date for the grant of a total rating based on individual unemployability.  That was incorrect because no statement of the case had been issued on that matter.   The issues of earlier effective dates for a schedular rating in excess of 70 percent for paranoid schizophrenia and for a total rating based on individual unemployability were presented in the representatives written statement dated May 3, 2001.  It is questionable whether this submission constituted a notice of disagreement.  

FINDING OF FACT

A request by the veteran to reopen his claim of entitlement to service connection for paranoid schizophrenia was not received prior to October 24, 1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to October 24, 1997, for a grant of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA.  The Board finds that the RO decisions and correspondence provided to the veteran in this case have notified the veteran of all regulations pertinent to effective date claims, informed him of the reasons for which it had denied his claim, and provided him additional opportunities to present evidence and argument in support of his claim.  The veteran has not referenced any unobtained evidence that might aid his claim or that might be pertinent to the bases of the denial of his claim.  As such, the Board finds that VA has done everything reasonably possible to assist the veteran and that no further action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

The veteran essentially contends that the effective date of a grant of service connection for paranoid schizophrenia should be the date he left service, or 1974, based, in part, on a psychiatric hospitalization that occurred in 1975 or 1976.  The veteran has not stated why such hospitalization would entitle him to an earlier effective date in this matter.  Further, it appears that the hospitalization report in question was of record during the March 1987 Board decision and January 1990 RO decision.

As a preliminary matter, the Board notes that no CUE claim with respect to any RO or Board decision has specifically been raised by or on the veterans behalf.  In this case, service connection for paranoid schizophrenia was eventually granted based on new and material evidence.  Thus, the veterans case is governed by criteria pertinent to effective dates for reopened claims.

The effective date of a grant of service connection based on new and material evidence received after final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for VA benefits (including that from a Member of Congress) may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

The most recent final decision denying service connection for paranoid schizophrenia prior to the June 2000 grant of service connection for paranoid schizophrenia was a January 1990 rating decision (and July 1990 statement of the case).  Service connection for paranoid schizophrenia was established by an RO rating decision dated in June 2000, effective from October 24, 1997, the date the RO received the request to reopen the claim for service connection for paranoid schizophrenia.

It is undisputed that on October 24, 1997, the RO received a request by the veteran to reopen his claim for entitlement to service connection for paranoid schizophrenia.  The question then remains as to whether VA was in receipt or possession of any evidence between January 1990, the date of the most recent final RO decision, and October 24, 1997, the date of the reopened claim, that can reasonably be construed as a formal or informal claim of entitlement to VA benefits based on paranoid schizophrenia.

Although congressional correspondence concerning the veteran was received by the RO in April 1992, that communication did not include any request that his psychiatric disability claim be reopened.  In a letter responding to the congressional inquiry dated April 23, 1992, the RO informed the veterans congressman and representative about the status of the veterans claim, especially as it pertained to a March 1987 Board decision.  In the April 1992 letter, the RO stated that the veteran could reopen his claim at any time.  A review of the clams file, however, indicates that until October 24, 1997, no such claim was filed.

In short, the earliest request by the veteran to reopen his claim for service connection for paranoid schizophrenia was October 24, 1997.  In view of the foregoing, the Board finds that the proper effective date of the grant of service connection for paranoid schizophrenia is October 24, 1997.


ORDER

Entitlement to an effective date prior to October 24, 1997, for a grant of service connection for paranoid schizophrenia is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
